Citation Nr: 0513293	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for dermatitis of the 
hands.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

The issue of service connection for dysthymia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of record to establish 
dermatitis of the hands coincident with the veteran's period 
of service.  

3.  There is no competent evidence of record to establish 
right shoulder disability coincident with the veteran's 
period of service.  


CONCLUSIONS OF LAW

1.  Dermatitis of the hands was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A right shoulder disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  
A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, VA provided the veteran with the necessary 
information and evidence needed to substantiate a claim of 
service connection in letters dated in May 2002, November 
2002, and March 2003.  As a result of these letters, the 
veteran provided additional evidence in support of his 
claims.  The Statement of the Case dated in November 2003 
specifically included the applicable provisions of the VCAA.  

The first two VCAA letters were sent to the veteran prior to 
the initial rating decision denying his service connection 
claims.  The initial rating decision was issued in February 
2003.  Thus, the timing of VA's notification actions complies 
with the express requirements of the law as interpreted by 
the Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Moreover, subsequent to the initial VCAA letter dated in May 
2002, in a statement dated in September 2002, the veteran 
sent notification that the VA had all of the evidence that 
pertained to his claims.  The RO has advised the veteran to 
submit any information or evidence pertaining to his claims.  
Thus, there is no defect, therefore, with respect to the VCAA 
notice requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO made concerted efforts to obtain particular 
service records identified by the veteran that pertained to 
his claim.  Additionally, the RO obtained all post-service VA 
and private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  The veteran has identified no additional private 
medical records in connection with this appeal.  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).

The veteran has not been afforded a VA examination in this 
case.  There is competent evidence of current dermatitis of 
the hands, and medical evidence of current bursitis and 
tendonitis of the right shoulder.  Nonetheless, there is no 
indication that the current disabilities manifested by 
dermatitis of the hands and by tendonitis and bursitis of the 
right shoulder are related to the veteran's period of active 
duty.  The service medical records are silent for any 
indication of a skin disorder affecting the hands or any 
incident in which the veteran was exposed to chemicals and 
incurred burns to the hands.  The service medical records are 
also negative for any indication of right shoulder disability 
or any incident that suggested injury to the right shoulder.  
The veteran alone is not competent to express an opinion as 
to the medical cause of his current disabilities because he 
has not provided any evidence of the training or 
qualifications so as to render his opinions medically 
competent.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Furthermore, the first documented post-service treatment of 
the veteran for dermatitis of the hands was many years after 
his separation from service.  The intervening period between 
separation from service in August 1977 and the onset of the 
current dermatitis in November 1992 suggests that the current 
disability is not related to service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Additionally, the veteran 
complained of right shoulder pain off and on, first noted in 
the records in 1996, which he attributed to an injury 
sometime around 1987.  This dates the onset of right arm pain 
10 years after separation from service.  There is no other 
evidence indicating that the current disabilities of 
dermatitis of the hands and the right shoulder are related to 
service.  Because there is nothing to indicate that the 
veteran's current disabilities are related to service, the 
Board concludes that an examination is not necessary.

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claims.  Therefore, the Board will address the merits of the 
veteran's claims.  For all the foregoing reasons, the Board 
concludes that VA's duties to the veteran under the VCAA have 
been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 496 
(1992).  

Dermatitis

The veteran's service medical records include an enlistment 
examination report dated in August 1973 that is silent for 
any complaints of or treatment for dermatitis of the hands or 
any other skin disorder.  A medical record dated in July 1974 
shows that the veteran tended to break out in a rash on his 
face when he shaved.  It is noted that he was allergic to 
wool.  The separation examination report dated in August 1977 
is negative for any pertinent findings or notations.  

In a November 1992 private medical record from Casper 
Dermatology, the veteran was diagnosed as having dermatitis 
of the hands.  

Rocky Mountain Family Physician outpatient records dated from 
October 1996 to December 2000 disclose treatment for hand 
eczema and multiple erythematous plaques affecting the 
surfaces of the veteran's fingers.  The records reflect 
generally that the veteran was treated for atopic dermatitis 
of the hands.  LabCorp pathology records dated in February 
2000 reveal a diagnosis of tinea corporis infection of the 
skin of the right upper arm.  

VA outpatient records dated from September 2002 to March 2003 
reveal treatment for anhydrosis dermatitis of the hands.  In 
a March 2003 record, there is a notation of chemical exposure 
to the hands in the 1970s.  

The veteran alleges that he incurred burns to his hands when 
he was exposed to chemicals while working on a paint locker 
on base.  He stated that he received treatment at the 
dispensary in Beaufort, South Carolina, sometime in 1974 or 
1975 for chemical burns.  There are no records of treatment 
in service that relate to any dermatitis or other skin 
infection of the hands due to chemical burns or otherwise.  
Moreover, the National Personnel Records Center (NPRC) 
indicated in June 2003 that a search for those records had 
been conducted, but that no records were found.  

Despite the veteran's allegations to the contrary, there is 
no competent evidence of record to establish a link between 
current dermatitis of the hands and his period of active 
service.  The records support an initial diagnosis of 
dermatitis of the hands in November 1992, which is 15 years 
after the veteran's separation from service.  There is no 
competent evidence prior to 1992 of dermatitis or any other 
skin disorder affecting the hands.  The veteran's own 
statements, with nothing more, do not constitute competent 
evidence so as to warrant service connection for dermatitis 
of the hands.  Espiritu v. Derwinski, 2 Vet. App. 494.  

Additionally, the mere mention in the records of chemical 
exposure to the hands in the 1970s is too speculative in 
nature to establish a relationship between current dermatitis 
of the hands and the veteran's service.  It appears that the 
notation is based on nothing more than the veteran's reported 
exposure, and as such, is not sufficient to establish service 
connection for the veteran's disability.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In view of the evidence of record, there is not an 
approximate balance between the positive and negative 
evidence as to the merits of the veteran's claim of service 
connection for dermatitis of the hands; thus, the benefit of 
the doubt in resolving this issue may not be given to the 
veteran.  38  U.S.C.A. §§ 1154, 5107 (West 2002).

Right shoulder disability

The veteran alleges that his right shoulder was damaged in 
boot camp by doing multiple pull-ups and push-ups.  He stated 
that the problem was further aggravated because it was not 
checked out medically.  The veteran's service medical records 
are silent for any complaints, treatment, or diagnoses 
associated with the right shoulder.  

Rocky Mountain Family Physician records reveal generally that 
the veteran complained of right shoulder pain.  In an October 
1996 record, stiffness of the right forearm, most likely 
secondary to decreased physical activity was noted.  In a 
February 1997 medical record, it was noted that the veteran 
complained of right arm pain and indicated that he had a 
significant injury to his right arm 10 years earlier.  The 
diagnosis was right arm pain, stable.  

VA outpatient records dated from September 2002 to March 2003 
reveal that the veteran had bursitis and tendonitis of the 
right shoulder.  

The veteran's complaints and statements alone do not 
constitute competent evidence to support service connection 
for a right shoulder disability.  Although the Board has 
considered the veteran's assertions, they do not outweigh the 
medical evidence of record.  As the record does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492.  His service records are silent for any complaints 
or any incident that resulted in chronic right shoulder 
disability.  The medical records after service show that the 
veteran complained of right shoulder pain, first in 1996.  In 
records dated in February 1997, he reported a significant 
injury to the right arm around 10 years earlier.  There is no 
medical evidence to relate his right shoulder bursitis and 
tendonitis to his period of service.  The only indication of 
any injury to his right shoulder stems from the veteran's 
report of a significant injury to the right shoulder sometime 
around 1987, some 10 years after service.  As noted earlier, 
in the search for pertinent records as reported by the 
veteran, the NPRC confirmed that none were found.  

Under the facts of this case, there is not an approximate 
balance of the positive and negative evidence regarding the 
veteran's claim of service connection for a right shoulder 
disability.  Thus, there is no basis to give the benefit of 
the doubt to the veteran.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, 
the veteran's claim of service connection for a right 
shoulder disability must be denied.  


ORDER

Service connection for dermatitis of the hands is denied.  

Service connection for a right shoulder disability is denied.  


REMAND

In a rating decision dated in August 2003, the RO denied 
service connection for dysthymia.  The veteran filed his 
notice of disagreement with that rating decision in January 
2004.  A review of the record indicates that a statement of 
the case addressing these matters has not yet been issued.  
Thus, a remand for this action is necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board acknowledges that the RO recognized the veteran's 
notice of disagreement and intended to address the issue upon 
return of the claims file from the Board.  Nonetheless remand 
is required in this situation.

The RO should issue a statement of the 
case to the veteran and representative 
addressing the issue of entitlement to 
service connection for dysthymia.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).  These issues should 
then be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


